
	
		I
		112th CONGRESS
		2d Session
		H. R. 6483
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Ms. Bonamici (for
			 herself, Mr. Grijalva,
			 Mr. Ellison,
			 Mr. Clarke of Michigan,
			 Mr. Filner,
			 Ms. DeLauro,
			 Mr. Blumenauer,
			 Mr. Sarbanes, and
			 Ms. Chu) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To amend the Truth in Lending Act to address certain
		  issues related to the extension of consumer credit, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stopping Abuse and Fraud in Electronic
			 Lending Act of 2012 or the SAFE Lending Act of 2012.
		2.Consumer control
			 over bank accounts
			(a)Prohibiting
			 unauthorized remotely created checksSection 905 of the
			 Electronic Fund Transfer Act (15 U.S.C. 1693c) is amended by adding at the end
			 the following:
				
					(d)Limitations on
				remotely created checks
						(1)In
				generalSubject to the limitations set forth under paragraph (2)
				and any additional limitations that the Bureau may establish, by rule, a
				remotely created check may only be issued by a person designated in writing by
				the consumer, such designation specifically provided in writing by the consumer
				to the insured depository institution at which the consumer maintains the
				account from which the check is to be drawn.
						(2)Additional
				limitations
							(A)In
				generalAn authorization provided under paragraph (1) may be
				revoked at any time by the consumer.
							(B)Consumer
				financial protection lawsNo payment order, including a remotely
				created check, may be issued by any person in response to the exercise of, or
				attempt to exercise, any rights by a consumer under any Federal consumer
				financial law (as defined in section 1002(14) of the Consumer Financial
				Protection Act of 2010 (12 U.S.C. 5481(14))) or any other provision of any law
				or regulation within the jurisdiction of the Bureau.
							(3)Remotely created
				check definedFor purposes of this subsection, the term
				remotely created check means a check (including paper and
				electronic checks and any other payment order that the Bureau, by rule,
				determines is appropriately covered by this subsection) that—
							(A)is not created by
				the financial institution that holds the customer account from which the check
				is to be paid; and
							(B)does not bear a
				signature applied, or purported to be applied, by the person from whose account
				the check is to be
				paid.
							.
			(b)Consumer
			 Protections for Certain One-Time Electronic Fund
			 TransfersSection 913 of the Electronic Fund Transfer Act (15
			 U.S.C. 1693k) is amended—
				(1)by inserting
			 (a)
			 In general.— before No person;
				(2)striking
			 preauthorized electronic fund transfers and inserting an
			 electronic fund transfer; and
				(3)by adding at the
			 end the following:
					
						(b)Treatment for
				electronic fund transfers in credit extensionsIf a consumer
				voluntarily agrees to repay an extension of small-dollar consumer credit
				transaction (as defined in section 140B(b) of the Truth in Lending Act) by
				means of an electronic fund transfer, such electronic fund transfer shall be
				treated as a preauthorized electronic fund transfer subject to the protections
				of this
				title.
						.
				3.Consistent
			 application of law for small-dollar lending
			(a)In
			 generalChapter 2 of the
			 Truth in Lending Act (15 U.S.C. 1601 et seq.) is amended by adding at the end
			 the following:
				
					140B.Consistent
				application of law for small-dollar lending
						(a)In
				generalNotwithstanding any other provision of law or any
				agreement between the parties to a transaction, and except to the extent that
				Federal or tribal law affords greater protection to the consumer, any
				small-dollar consumer credit transaction made over the Internet, telephone,
				facsimile, mail, electronic mail, or other electronic communication and any
				small-dollar consumer credit transaction conducted by an insured depository
				institution (as defined in section 3 of the Federal Deposit Insurance Act)
				shall comply with the laws of the State in which the consumer resides with
				respect to annual percentage rates, interest, fees, charges, and such other
				similar or related matters as the Bureau may, by rule, determine.
						(b)DefinitionAs
				used in this section, the term small-dollar consumer credit
				transaction means any transaction that extends, facilitates, brokers,
				arranges, or gathers applications for credit that is—
							(1)made to a consumer
				in an amount of not more than $5,000, or such greater amount as the Bureau may,
				by rule, determine, such amount to be adjusted annually to reflect changes in
				the Consumer Price Index for all urban consumers published by the Department of
				Labor; and
							(2)extended pursuant
				to an agreement that is—
								(A)other than an
				open-end credit plan and is payable in one or more installments of less than 12
				months (or such longer period as the Bureau may, by rule, determine);
								(B)an open-end credit
				plan in which each advance is fully repayable within a defined time or in
				connection with a defined event, or both; or
								(C)such other plan as
				the Bureau determines, by
				rule.
								.
			(b)Conforming
			 amendmentThe table of
			 contents in chapter 2 of the Truth in Lending Act (15 U.S.C. 1601 et seq.) is
			 amended by adding at the end the following new item:
				
					
						140B. Consistent application of law for
				small-dollar
				lending.
					
					.
			4.Prohibition on
			 lead generation and anonymity in small-dollar consumer credit
			 transactions
			(a)In
			 generalChapter 2 of the
			 Truth in Lending Act (15 U.S.C. 1601 et seq.), as amended by this Act, is
			 amended by adding at the end the following:
				
					140C.Prohibition on
				lead generation and anonymity in small-dollar consumer credit
				transactions
						(a)Identification
				informationAny person engaged in the business of facilitating,
				brokering, arranging, gathering applications for, distributing sensitive
				personal financial information, or extending credit in connection with
				small-dollar consumer credit transactions shall prominently disclose
				information by which they may be contacted or identified, including for service
				of process and for identification of the registrant of any domain name
				registered or used.
						(b)Prohibition on
				lead generation in small-Dollar consumer credit transactionsNo
				person may engage in the business of facilitating, brokering, arranging,
				gathering applications for, or distributing sensitive personal financial
				information in connection with small-dollar consumer credit transactions,
				unless the person is directly extending the small-dollar consumer credit to the
				consumer.
						(c)DefinitionsFor
				purposes of this section—
							(1)the term
				sensitive personal financial information means the consumer's
				Social Security number, financial account number, bank routing number, bank
				account number, or any required security or access code that are immediately
				necessary to permit access to the financial account of an individual;
				and
							(2)the term
				small-dollar consumer credit transaction has the same meaning as
				in section 140B(b).
							(d)Rule of
				construction
							(1)In
				generalNothing in this section may be interpreted to limit the
				authority of the Bureau to further restrict activities covered by this
				section.
							(2)ClarificationIt
				shall not be considered facilitating in connection with
				small-dollar consumer credit transactions to be engaged solely in—
								(A)the provision of a
				telecommunications service, or of an Internet access service or Internet
				information location tool (as those terms are defined in section 231 of the
				Communications Act of 1934 (47 U.S.C. 231)); or
								(B)the transmission,
				storage, retrieval, hosting, formatting, or translation (or any combination
				thereof) of a communication, without selection or alteration of the content of
				the communication, except that deletion of a particular communication or
				material made by another person in a manner consistent with section 230(c) of
				the Communications Act of 1934 (47 U.S.C. 230(c)).
								(e)Civil liabilityViolations of this section shall be subject
				to the civil liability provisions of section 130, and any person who violates
				this section shall be treated as a creditor for purposes of section
				130.
						.
			(b)Conforming
			 amendmentThe table of
			 contents in chapter 2 of the Truth in Lending Act (15 U.S.C. 1601 et seq.), as
			 amended by section 3(b), is further amended by adding at the end the following
			 new item:
				
					
						140C. Prohibition on lead generation and
				anonymity in small-dollar consumer credit
				transactions.
					
					.
			5.Enhanced
			 enforcement authority against certain Internet lending
			(a)In
			 generalThe Truth in Lending
			 Act (15 U.S.C. 1601 et seq.) is amended by inserting after section 108 the
			 following:
				
					108A.Enhanced
				enforcement authority against certain Internet lending
						(a)DefinitionsIn
				this section, the following definitions shall apply:
							(1)ComplainantThe
				term complainant means a State attorney general or State or tribal
				agency with enforcement authority over prohibited activity who files a
				complaint with the Bureau under subsection (d).
							(2)Covered offshore
				person
								(A)In
				generalThe term covered offshore person means a
				person (and if such person is not known, the Internet site or other electronic
				representation of such person, such as a telephone number, text message
				service, or mobile application) that—
									(i)conducts business
				directed to residents of the United States;
									(ii)does not have a
				domain name that is registered or assigned by a domain name registrar, domain
				name registry, or other domain name registration authority that is located
				within a judicial district of the United States; and
									(iii)is not operated
				by an entity that is located within a judicial district of the United
				States.
									(B)Business
				directed to residents of the United StatesFor purposes of making
				a determination under subparagraph (A)(i), the Bureau may consider, among other
				indicators, whether—
									(i)the person
				extends, facilitates, brokers, arranges, or gathers applications for credit to
				persons located in the United States;
									(ii)the person has
				reasonable measures in place to prevent its services from being accessed from
				or delivered to the United States; and
									(iii)any prices for
				goods and services provided are indicated in the currency of the United
				States.
									(3)Covered onshore
				personThe term covered onshore person means a State
				government or an Indian tribe.
							(4)Covered
				personThe term covered person means a covered
				offshore person and covered onshore person.
							(5)Federal consumer
				financial lawThe term Federal consumer financial
				law has the same meaning as in section 1002 of the Consumer Financial
				Protection Act of 2010 (12 U.S.C. 5481).
							(6)Financial
				transaction provider
								(A)In
				generalExcept as provided in subparagraph (B), the term
				financial transaction provider has the same meaning as in
				section 5362(4) of title 31, United States Code.
								(B)ExceptionThe
				term financial transaction provider does not include an Internet
				service platform or an affiliate of an Internet service platform.
								(7)Indian
				tribeThe term Indian tribe has the same meaning as
				in section 4 of the Indian Self-Determination and Education Assistance Act (25
				U.S.C. 450b).
							(8)Internet service
				platformThe term Internet service platform means an
				interactive digital service the provider of which—
								(A)does not act
				merely as a payment intermediary between a user and a supplier of goods or
				services; and
								(B)provides
				additional services to facilitate interaction between users unrelated to
				purchases from suppliers of goods and services.
								(9)Internet
				siteThe term Internet site means the collection of
				digital assets, including links, indexes, or pointers to digital assets,
				accessible through the Internet that are addressed relative to a common domain
				name.
							(10)OperatorThe
				term operator, when used in connection with an Internet site,
				includes any person with authority to operate the Internet site.
							(11)OwnerThe
				term owner, when used in connection with an Internet site,
				includes any owner of a majority interest in the Internet site.
							(12)State consumer
				financial lawThe term State consumer financial law
				means a provision of State law that either constitutes a State consumer
				financial law as that term is defined in section 5136C of title LXII of
				the Revised Statutes of the United States (12 U.S.C. 21 et seq.), or prohibits
				unfair or deceptive acts or practices.
							(b)Applicability of
				sectionIt shall be a violation of this section for a covered
				person to violate a Federal, State, or tribal consumer financial law.
						(c)Investigation of
				violations by Bureau
							(1)In
				generalThe Bureau—
								(A)may investigate
				any alleged violation of subsection (b) on its own initiative; and
								(B)shall—
									(i)review any alleged
				violation of subsection (b) upon receiving a complaint filed under subsection
				(d); and
									(ii)adjudicate and
				otherwise investigate and respond to such complaint, as appropriate.
									(2)ConsultationsIn
				taking action under paragraph (1), the Bureau shall, as the Bureau determines
				appropriate, consult with and seek advice and information from the Attorney
				General of the United States, the Federal Trade Commission, the International
				Trade Commission (in any case involving a covered offshore person), the Bureau
				of Indian Affairs (in the case of matters involving an Indian tribe), federally
				recognized Indian tribes (in the case of rulemakings involving Indian tribes),
				and such other agencies and officials as the Bureau considers
				appropriate.
							(3)Limitation on
				investigations of domain names; consent to jurisdiction
								(A)In
				generalSubject to subparagraphs (B) and (C) and such limitations
				as the Bureau may, by rule, determine, the Bureau shall terminate, or not
				initiate, an investigation or adjudication under paragraph (1) with respect to
				a covered person—
									(i)if the covered
				person provides to the public and to the Bureau—
										(I)the name of an
				individual authorized to receive process on behalf of the covered
				person;
										(II)an address at
				which process may be served;
										(III)a telephone
				number at which the individual described in clause (i) may be contacted;
				and
										(IV)a statement that
				the covered person consents to the jurisdiction and venue of the United States
				district courts with respect to a violation of the relevant consumer lending
				laws.
										(B)Acceptance of
				jurisdictionIn the event of the filing of any civil action in
				the appropriate United States district court for a violation of State or tribal
				consumer lending laws, the covered person shall accept service and waive, in a
				timely manner, any objections to jurisdiction, as set forth in the statement
				described in subparagraph (A)(iv).
								(C)InvestigationsAny
				limitations on investigations under this paragraph shall not apply if—
									(i)any of the
				information provided by the covered person is inaccurate in any way; or
									(ii)at any point, the
				covered person fails to respond to or abide by any order or request of the
				relevant court.
									(4)Rule of
				constructionIt shall not be considered a violation of this
				section to be engaged solely in—
								(A)the provision of a
				telecommunications service, or of an Internet access service or Internet
				information location tool (as those terms are defined in section 231 of the
				Communications Act of 1934 (47 U.S.C. 231)); or
								(B)the transmission,
				storage, retrieval, hosting, formatting, or translation (or any combination
				thereof) of a communication, without selection or alteration of the content of
				the communication, except that deletion of a particular communication or
				material made by another person in a manner consistent with section 230(c) of
				the Communications Act of 1934 (47 U.S.C. 230(c)).
								(d)Complaints
							(1)In
				generalA complaint alleging, under oath, that a covered person
				is in violation of subsection (b) may be filed with the Bureau.
							(2)Notice with
				respect to offshore persons
								(A)In
				generalUpon filing a complaint under paragraph (1), if the
				identity of the subject covered offshore person is not known, but the Internet
				site or other electronic representation is known, the complainant shall send a
				notice of the violation alleged in the complaint to the registrant of the
				domain name of the Internet site (or relevant operator of the electronic
				representation) alleged to be operated or maintained in violation of subsection
				(b)—
									(i)at
				the postal and e-mail addresses appearing in the applicable publicly accessible
				database of registrations, if any, to the extent such addresses are reasonably
				available;
									(ii)via the postal
				and e-mail addresses of the registrar, registry, or other domain name
				registration authority that registered or assigned the domain name (or relevant
				electronic representation), to the extent such addresses are reasonably
				available; and
									(iii)in any other
				such form as the Bureau finds necessary.
									(B)Rule of
				constructionFor purposes of this subsection, the actions
				described in this subparagraph shall constitute service of process.
								(3)Identification
				of, and notice to, entities that may be required to take action pursuant to
				this section
								(A)IdentificationA
				complaint filed under paragraph (1) shall identify any financial transaction
				provider that may be required to take measures described in subsection (g)(2)
				if the Bureau issues an order under subsection (f) with respect to the
				complaint and the order is served on the provider or service pursuant to
				subsection (g)(1).
								(B)NoticeUpon
				filing a complaint under paragraph (1), the complainant shall provide notice to
				any financial transaction provider identified in the complaint pursuant to
				subparagraph (A) or any amendments to the complaint.
								(C)Intervention
									(i)In
				generalA financial transaction provider or identified in a
				complaint pursuant to subparagraph (A) may intervene upon timely request filed
				with the Bureau in—
										(I)an investigation
				initiated under subsection (c) pursuant to the complaint; or
										(II)pursuant to
				subsection (f)(3), an action to modify, suspend, or vacate an order issued
				pursuant to the complaint.
										(ii)Rule of
				constructionFailure to intervene under clause (i) in an
				investigation under subsection (c) does not preclude a financial transaction
				provider notified of the investigation from subsequently seeking an order to
				modify, suspend, or vacate an order issued by the Bureau under subsection
				(f).
									(e)Determinations
							(1)In
				generalUnless waived in writing by the covered person, the
				Bureau shall determine, with respect to each investigation initiated under
				subsection (c) and not otherwise terminated subject to the provisions of this
				section, whether the covered person under investigation is in violation of
				subsection (b).
							(2)Effective
				dateA determination made under paragraph (1) shall take effect
				on the date on which the Bureau publishes the determination in the Federal
				Register.
							(3)Electronic
				submission of information and proceedingsThe Bureau may, in
				making any determination under this section—
								(A)allow the
				submission of information electronically; and
								(B)hold hearings
				electronically or obtain testimony or other information electronically or by
				such means as the Bureau determines allows participation in proceedings under
				this section at as low a cost as possible to participants in the
				proceedings.
								(f)Cease and desist
				orders
							(1)In
				generalIf the Bureau determines under subsection (e) that a
				covered person is in violation of subsection (b), in addition to any actions
				which the Bureau may otherwise take, the Bureau may—
								(A)issue an order to
				cease and desist from the violation of subsection (b) to the covered person
				(and if the identity of the subject covered offshore person is not known, to
				the relevant Internet site and to the owner and the operator of the Internet
				site or relevant electronic representation); and
								(B)cause the order to
				be served on the covered person.
								(2)Temporary and
				preliminary cease and desist orders
								(A)Petition by
				complainantA complainant may file with the Bureau a petition, in
				accordance with this paragraph, for the issuance of a temporary or preliminary
				order.
								(B)Opportunity to
				be heard
									(i)In
				generalBefore issuing a temporary or preliminary cease and
				desist order under this paragraph, the Bureau shall provide to any person
				(including any applicable Internet site or electronic representation and the
				owner and the operator of such Internet site or electronic representation)
				alleged to be in violation of subsection (b) an opportunity to be heard and to
				submit relevant information to the Bureau.
									(ii)Electronic
				submission of information and proceedingsThe Bureau may provide
				an opportunity to be heard and to submit information under clause (i)
				electronically or in such other manner as the Bureau determines
				appropriate.
									(C)Issuance of
				orderIf, upon receiving a petition under subparagraph (A) and
				after providing an opportunity to be heard under subparagraph (B), the Bureau
				determines that the covered person is in violation of subsection (b), in
				addition to any actions which the Director may otherwise take, the Bureau may
				issue a temporary or preliminary cease and desist order against, and cause the
				order to be served on the relevant person pursuant to paragraph (1).
								(D)Standard for
				reliefIf the Bureau issues a temporary or preliminary cease and
				desist order under this paragraph, the order shall be issued in a manner
				consistent with the provisions of rule 65 of the Federal Rules of Civil
				Procedure, or any successor thereto, relating to preliminary injunctions and
				temporary restraining orders.
								(E)Procedures for
				temporary cease and desist order
									(i)Expedited
				considerationUpon a showing of extraordinary circumstances by
				the complainant filing a petition for a temporary cease and desist order under
				subparagraph (A), the Bureau may make a determination with respect to the
				petition on an expedited basis.
									(ii)Expiration of
				order
										(I)In
				generalExcept as provided in subclause (II), a temporary cease
				and desist order issued under this paragraph shall expire at a time determined
				by the Bureau that is not later than 14 days after the issuance of the
				order.
										(II)Extension of
				orderThe Bureau may extend a temporary cease and desist order
				issued under this paragraph for additional periods of not more than 14 days for
				good cause or with the consent of the entity against which the order is
				issued.
										(F)Procedures for
				preliminary cease and desist order
									(i)In
				generalExcept as provided in clause (ii), the Bureau shall make
				a determination with respect to a petition for a preliminary cease and desist
				order not later than 30 days after the Bureau publishes notice of the
				initiation of an investigation under subsection (c) in the Federal
				Register.
									(ii)Extensions of
				time for determinationThe Bureau may extend the date by which
				the Bureau is required to make a determination under clause (i) with respect to
				a petition for a preliminary cease and desist order for an additional 30 days,
				if the Bureau—
										(I)determines that
				the petition presents a more complicated case; and
										(II)publishes in the
				Federal Register an explanation of why the Bureau determined that the case is
				more complicated under subclause (I).
										(3)Modification or
				revocation of orders
								(A)In
				generalAt any time after the issuance of an order under this
				subsection, a motion to modify, suspend, or vacate the order may be filed
				by—
									(i)any covered
				person, bound by the order;
									(ii)the owner or
				operator of any Internet site or electronic representation subject to the
				order;
									(iii)any domain name
				registrar or registry that has registered or assigned the domain name of the
				Internet site subject to the order; or
									(iv)a
				financial transaction provider on which a copy of an order has been served
				pursuant to paragraph (1) of subsection (g) requiring the provider or service
				to take action described in paragraph (2) of that subsection.
									(B)ReliefThe
				Bureau shall modify, suspend, or vacate an order, as appropriate, if the Bureau
				determines that—
									(i)the subject to the
				order is no longer, or never was in violation of subsection (b); or
									(ii)the interests of
				justice require that the order be modified, suspended, or vacated.
									(C)ConsiderationIn
				making a determination under subparagraph (B), the Bureau may consider whether
				any domain name of an Internet site (or the relevant electronic representation)
				subject to the order has expired or has been re-registered by a different
				entity.
								(4)Amendment of
				ordersA complainant may petition the Bureau to amend an order
				issued under this subsection if any relevant Internet site or electronic
				representation determined under subsection (e) to be in violation of
				subparagraph (B) is accessible or has been reconstituted at a different domain
				name.
							(5)Opportunity to
				be heard for certain entitiesBefore the Bureau issues an order
				under this subsection or modifies, suspends, vacates, or amends such an order
				under paragraph (3) or (4), a financial transaction provider that intervened
				pursuant to subsection (d)(3) in an investigation or action relating to the
				order shall have an opportunity to be heard before the Bureau with respect to
				whether the Bureau should issue the order and the scope of relief available
				under the order or whether the Bureau should modify, suspend, vacate, or amend
				the order, as the case may be.
							(6)Expiration of
				orders with respect to internet siteAn order issued under this
				subsection against an Internet site (or relevant electronic representation)
				shall cease to have any force or effect upon expiration of the registration of
				the domain name of the Internet site (or relevant electronic
				representation).
							(g)Required actions
				based on bureau orders
							(1)In
				generalIf the Bureau reasonably believes that a financial
				transaction provider identified in a complaint pursuant to subsection (d)(3),
				or any amendment to the complaint, supplies services to the covered person that
				is subject to the order issued under subsection (f) with respect to the
				complaint—
								(A)the Bureau may
				give permission to the complainant to serve a copy of the order on the
				financial transaction provider;
								(B)if the Bureau
				gives permission to the complainant under subparagraph (A), the complainant
				shall file proof of service with the Bureau; and
								(C)upon receiving a
				copy of the order pursuant to subparagraph (A), the financial transaction
				provider shall implement the measures described in paragraph (2).
								(2)Measures to be
				implemented by financial transaction providers
								(A)In
				generalSubject to subparagraph (B), a financial transaction
				provider shall, as expeditiously as is reasonable, take reasonable and
				technically feasible measures, as expeditiously as reasonable, designed to
				prevent or prohibit the completion of payment transactions by the provider that
				involve customers located in the United States and the covered person
				(including the relevant Internet site or electronic representation) subject to
				the order issued under subsection (f).
								(B)Limitations on
				measuresA financial transaction provider may not be required
				pursuant to subparagraph (A)—
									(i)to implement
				measures that are not commercially reasonable;
									(ii)to modify
				services or facilities of the provider to comply with the order issued under
				subsection (f); or
									(iii)to prevent or
				prohibit the completion of a payment transaction if the provider could not
				reasonably determine in advance whether the entity was using the Internet site
				subject to the order.
									(3)Communication
				with usersA financial transaction provider required to implement
				measures described in paragraph (2) shall determine how to communicate with the
				users or customers of the provider or service, as the case may be, with respect
				to those measures.
							(4)Rules of
				construction
								(A)Limitation on
				obligationsA financial transaction provider required to
				implement measures described in paragraph (2) shall not be required to take
				measures or actions in addition to the measures described in paragraph (2)
				pursuant to this section or an order issued under this section.
								(B)Manner of
				complianceA financial transaction provider required to implement
				measures described in paragraph (2) shall be in compliance with this subsection
				if the provider implements the measures described in that paragraph with
				respect to accounts of the provider, as of the date on which a copy of an order
				is served under paragraph (1) or, if applicable, the date on which the order is
				modified or amended under paragraph (3) or (4) of subsection (f).
								(5)Actions pursuant
				to bureau order
								(A)Immunity from
				civil actionsNo cause of action shall lie in any court against a
				financial transaction provider on which a copy of an order is served under
				paragraph (1), or against any director, officer, employee, or agent thereof,
				other than in an action pursuant to subsection (h), for—
									(i)any act reasonably
				designed to comply with this subsection or reasonably arising from the order;
				or
									(ii)any act, failure,
				or inability to meet the obligations under this subsection of the provider or
				service if the provider or service, as the case may be, makes a good faith
				effort to comply with such obligations.
									(B)Immunity from
				liabilityA financial transaction provider on which a copy of an
				order is served under paragraph (1), and any director, officer, employee, or
				agent thereof, shall not be liable to any person for any acts reasonably
				designed to comply with this subsection or reasonably arising from the order,
				other than in an action pursuant to subsection (h).
								(C)Immunity from
				actions of third partiesAn action taken by a third party to
				circumvent any measures implemented pursuant to an order served on a financial
				transaction provider under paragraph (1) may not be used by any person in any
				claim or cause of action against the provider or service, as the case may be,
				other than in an action pursuant to subsection (h).
								(h)Enforcement of
				orders
							(1)In
				generalIn order to compel compliance with this section, the
				Bureau and any State Attorney General (or other appropriate State or tribal
				entity) having enforcement authority over prohibited activity may bring an
				action for injunctive relief against any person subject to an order issued
				under subsection (f) or on which such an order is served under subsection (g)
				that fails to comply with the order.
							(2)Rule of
				constructionThe authority granted to the Bureau, State, and
				tribal authorities under paragraph (1) shall be the sole legal remedy for
				enforcing the obligations under subsection (g) of a financial transaction
				provider on which an order is served under paragraph (1) of that
				subsection.
							(3)Affirmative
				defensesA defendant in an action commenced under paragraph (1)
				may establish an affirmative defense by showing that the defendant does not
				have the technical means to comply with this section without incurring an
				unreasonable economic burden or that the order is inconsistent with this
				section. That showing shall serve as a defense only to the extent of the
				inability of the defendant to comply or to the extent of the
				inconsistency.
							(i)Sanctions for
				abuse of process and discoveryThe Bureau may, by rule, prescribe
				sanctions for abuse of process in a manner consistent with the provisions of
				rule 11 and rule 37 of the Federal Rules of Civil Procedure.
						(j)Immunity for
				enforcement of ordersNo cause of action shall lie in any court,
				no person may rely on any claim or cause of action, and no liability for
				damages to any person shall be granted, against a financial transaction
				provider for taking any action pursuant to subsection (g)(2).
						(k)Savings
				clauseNothing in this section, including subsection (c), may be
				construed to limit the authority or jurisdiction of the Bureau, any other
				Federal agency, or any State or tribe to review, regulate, investigate, enforce
				against, or otherwise restrict activities covered by this
				section.
						.
			(b)Conforming
			 amendmentThe table of
			 contents in chapter 1 of the Truth in Lending Act (15 U.S.C. 1601 et seq.) is
			 amended by inserting after the item relating to section 108 the following new
			 item:
				
					
						108A. Enhanced enforcement authority
				against certain Internet
				lending.
					
					.
			6.StudiesNot later than 180 days after enactment of
			 this section, the Government Accountability Office (in this section referred to
			 as the GAO) shall conduct a study regarding the availability of
			 capital on reservations of Indian tribes (as such term is defined in section 4
			 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b))
			 and the impact that small-dollar consumer credit extended through Internet and
			 non-Internet means to members of Indian tribes has had on economic opportunity
			 and wealth for members of Indian tribes. In conducting the study, the GAO shall
			 consult, as appropriate, with the Bureau of Consumer Financial Protection, the
			 Board of Governors of the Federal Reserve System, the Bureau of Indian Affairs,
			 federally recognized Indian tribes, and community development financial
			 institutions operating in Indian lands. The report shall be presented to the
			 Committee on Banking, Housing, and Urban Affairs and the Committee on Indian
			 Affairs of the Senate and the Committee on Financial Services and the Committee
			 on Natural Resources of the House of Representatives.
		7.RulemakingNot later than 1 year after the date of
			 enactment of this Act, the Bureau of Consumer Financial Protection shall adopt
			 any final rules necessary to implement the provisions of this Act and the
			 amendments made by this Act.
		
